Citation Nr: 1417019	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  13-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as a residual of an in-service stab wound.

2.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder.

3.  Entitlement to an initial compensable rating for a residual scar due to an in-service stab wound.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to January 1965.  This case is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The appeal is remanded to the RO.  


REMAND

The Veteran's service treatment records indicate he was stabbed in the lumbar region during his military service in December 1964 while stationed in Germany.  He was hospitalized at that time, but as of January 1965, the records indicate the stab wound was well-healed, with no sequelae.  The Veteran's November 1974 separation examination indicates no residual disability.  

Service connection is in effect for a residual 3 centimeter (cm.) scar and posttraumatic stress disorder (PTSD), both attributed to this incident.  The Veteran claims these disorders are worse than currently evaluated and cause further low back disability and unemployability.  

Since it is necessary to remand these claims for other reasons asserted below, the RO should also take this opportunity to obtain any outstanding medical records from October 2013 to the present.

Low Back

The Veteran testified before the Board with regard to symptoms of muscle pain and weakness in the low back.  He further indicated the stab wound was mere centimeters from his spinal cord.

The Veteran was afforded a VA examination in June 1965, shortly after separation, where the Veteran complained of soreness at the site of the wound on heavy lifting.  The residuals of the injury were reported as largely asymptomatic.  His post-service treatment records are completely silent as to any ongoing treatment for the low back specifically.  The Veteran indicates he mainly treats the pain with over-the-counter pain medication.

The Veteran was afforded a VA examination in May 2011 where the examiner found the Veteran's residual scar asymptomatic, superficial, and well-healed.  The Veteran mainly complained of mild muscle strain, with periodic flare-ups since service.  The examiner associated this "mild muscle strain" with the residuals of the stab wound, but found that the Veteran's injury had no tendon, bone, or joint involvement.  The stab wound did not cause muscle herniation or loss of muscle strength or function.  In October 2012, the same examiner specifically found that the Veteran's stab wound would have no effect on the Veteran's lumbar spine and, therefore, rendering an opinion regarding lumbar strain secondary to a stab wound located 3 cm. lateral to the right lumbar region would not apply.  The examiner further noted the Veteran had no in-service complaints or treatment for lumbosacral strain.

The Veteran claims muscle aches and pains in his low back since the stab wound incident.  His low back pain on heavy lifting is noted on the June 1965 VA examination shortly after separation.  In May 2011, the VA examiner associated the Veteran's complaints of muscle strain to the stab wound, but then opined to the contrary in October 2012 in relation to specifically lumbosacral strain.  It is unclear whether the "muscle strain" referred to in May 2011 is separate from the lumbosacral strain referred to in October 2012.  A new VA examination is warranted to clarify whether the Veteran has any other low back residuals, aside from a scar, attributable to the in-service stab wound.  It is also necessary to clarify if the Veteran has a low back disorder attributed to any other incident of his military service, such as his duties as a parachutist. 

Increased Ratings:  PTSD and Scar

The Veteran was last afforded a scar examination in May 2011, and a PTSD examination in November 2012.  The Veteran testified at his hearing before the Board that these disorders had worsened.  Accordingly, new VA examinations are indicated.

TDIU

The Veteran claims he has not worked since 1989.  Prior to that time, he worked in construction, with unsteady and infrequent jobs.  He attributed his employment problems to sleep disturbances, anxiety, and other PTSD symptoms making it hard for him to leave his house or familiar surroundings.  His Social Security Administration (SSA) disability records are in the evidence of record indicating other significant nonservice-connected disorders, to include a stroke in 2006.  A VA examination is necessary to reconcile whether the Veteran's unemployability is attributable solely to service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (indicating in a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work).

Moreover, TDIU is inextricably intertwined with the other claims on appeal here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, on remand, the RO must adjudicate TDIU after full development and adjudication of the other issues on appeal.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO and any VA facilities identified must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all records are obtained to the extent available, the Veteran must be afforded a VA examination to determine whether any currently or previously diagnosed muscle strain, lumbosacral strain, or any other lumbar spine condition is related to his military service, to include as due to the in-service stab wound or his in-service duties as a parachutist.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination and appropriate diagnostic tests, the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to opine whether any currently or previously diagnosed chronic muscle strain, lumbosacral strain, or other chronic low back disorder is attributable to his in-service stab wound, in-service duties as a parachutist, or any other incident of his military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.

3.  The Veteran must be afforded a psychiatric VA examination to assess the current severity of his service-connected PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's PTSD symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The report prepared must be typed. 

4.  The Veteran must be afforded an appropriate VA examination to assess the current severity of his service-connected residual scar due to a stab wound.  The claims file and all electronic records must be made available to the examiners, and the examiners must specify in the examination report that these records have been reviewed.  The examiners must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must specify whether the Veteran's scar is objectively painful or tender to palpitation or causes limited function or motion to the afflicted area.  The examiner should specify the measurements of the scar found and whether it is well-healed, superficial, disfiguring, or unstable.  The report must be typed.

5.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disability, or disabilities, on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected scar and PTSD, and any other disorder service-connected as a result of this appeal, render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided, without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

